******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  KATHERINE J. KIDDER v. RANDY READ ET AL.
                  (AC 35224)
                Gruendel, Alvord and Keller, Js.
        Argued March 18—officially released June 10, 2014

  (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Karazin, J. [summary judgment
motion]; Hon. Kevin Tierney, judge trial referee [motion
          to enforce settlement agreement].)
  Robert F. Maslan, Jr., with whom was Carolyn M.
Colangelo, for the appellants (defendants).
  Thomas B. Noonan, for the appellee (plaintiff).
                           Opinion

  GRUENDEL, J. The defendants, Randy Read and Bar-
bara Read, appeal from the judgment of the trial court
denying their motion for summary judgment and grant-
ing the motion of the plaintiff, Katherine J. Kidder, to
enforce a settlement agreement. On appeal, the defen-
dants claim that the court erred in (1) denying their
motion for summary judgment on statute of limitations
grounds, and (2) granting the plaintiff’s motion to
enforce a settlement agreement. We affirm in part and
reverse in part the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the defendants’ claims. The
defendants previously owned residential real property
in Darien. On April 4, 2001, they applied to the Darien
Environmental Protection Commission (commission)
to fill a man-made pond in their backyard to the sur-
rounding grade and to plant a variety of vegetation in
and around the filled area, and to install an inground
swimming pool. Although the commission approved the
plan, it stated that ‘‘[t]he work activity is to conform
to the approved plans entitled, ‘Site Plan,’ and ‘Wetlands
Restoration.’ ’’ It further stated that in order ‘‘[t]o ensure
that disturbance of the wetlands and stream is avoided,
all sediment and erosion controls must be maintained
in proper condition until the site is fully stabilized.’’
The defendants did not install a swimming pool, but
they did fill in the pond. Town officials subsequently
inspected the property and issued a ‘‘Certificate of
Occupancy and Zoning Compliance.’’
   The plaintiff later purchased the property from the
defendants, and the closing took place on May 19, 2003.
The plaintiff alleged that prior to listing the property,
the defendants, in violation of the town wetlands regula-
tions, removed a number of trees, filled an existing
pond, and created an expansive backyard area. The
defendants then listed their property for sale, claiming
that it had a private level yard with an approved pool
site. The plaintiff further alleged that the defendants
knew that their alterations were outside the scope of
the commission’s approval, but that they failed to
inform her prior to her purchase of the property.
  On July 7, 2003, the plaintiff received a letter from the
commission that granted, with condition, the transfer of
the wetlands permit to her name. The condition was that
the plaintiff ‘‘confirm in writing prior to the issuance of
a Zoning Permit that [she is] familiar with the plans
and decision adopted by the [commission]. Specifically,
the [commission] requests written confirmation that
(1) [she is] aware that the inground pool cannot be
constructed without the implementation of the wetland
restoration . . . and (2) the wooded regulated areas
shall be preserved. These wooded areas are docu-
mented within the February 2001 . . . report. Any
unauthorized clearing of vegetation and trees from
within the wetlands and regulated [fifty] foot setback
area shall be deemed a violation of the Wetlands Permit
and the Town’s Wetland and Watercourses Regula-
tions.’’ The defendants assert that their ‘‘restoration was
completed prior to the August 31, 2001 issuance of
the Certificate of Occupancy and Zoning Compliance
[which] confirms that both the renovations and the
wetlands restoration were completed in compliance
with the two wetland approvals.’’
   The plaintiff thereafter installed an inground pool
around July 16, 2003, in reliance on the defendants’
statements that the property had an approved pool site.
On November 22, 2006, the plaintiff received a letter
from the Darien Planning and Zoning Department
(department) stating that she was in violation of the
commission’s approval given to the defendants. The
letter stated that ‘‘the wetland area has been modified,
and to a great extent eliminated. The lawn has been
extended throughout much of the wetland, and now
connects the house area to the pool area. Many of the
mature trees in the wetlands and in the regulated area
around the wetlands have been removed and replaced
with lawn. This work is in violation of the Inland Wet-
lands and Watercourses Regulations and the past per-
mits that have been granted for the development and
use of the property.’’ The department then informed
her that she was responsible for correcting the afore-
mentioned violations.
   On November 3, 2007, the plaintiff brought this action
against the defendants alleging misrepresentation,
fraud, and fraudulent concealment, seeking money
damages to compensate her for the sums that she
expended to correct the wetlands violations. The defen-
dants filed a motion for summary judgment, which was
denied by the court. In its order, the court stated only
that ‘‘there are substantial issues of material fact as to
when the statute of limitations began to run.’’ The par-
ties thereafter engaged in settlement discussions, which
resulted in the plaintiff filing a motion to enforce a
settlement agreement purportedly reached with the
defendants. The court granted the motion and ordered
the defendants to pay the plaintiff $15,000. This
appeal followed.
                             I
   The defendants first claim that the court erred in
denying their motion for summary judgment because
the plaintiff’s action is barred by the three year statute
of limitations for torts set forth in General Statutes § 52-
577. We agree in part and disagree in part.
   We first set forth the applicable standard of review.
‘‘Practice Book § 17-49 provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
In deciding a motion for summary judgment, the trial
court must view the evidence in the light most favorable
to the nonmoving party. . . . The party moving for
summary judgment has the burden of showing the
absence of any genuine issue of material fact and that
the party is, therefore, entitled to judgment as a matter
of law. . . . On appeal, we must determine whether
the legal conclusions reached by the trial court are
legally and logically correct and whether they find sup-
port in the facts set out in the memorandum of decision
of the trial court.’’ (Internal quotation marks omitted.)
Southwick at Milford Condominium Assn., Inc. v. 523
Wheelers Farm Road, Milford, LLC, 294 Conn. 311, 318,
984 A.2d 676 (2009). The denial of a motion for summary
judgment is not a final judgment and therefore is not
ordinarily appealable. Brown & Brown, Inc. v. Blumen-
thal, 288 Conn. 646, 653, 954 A.2d 816 (2008). When a
case has not gone to trial, however, the denial of a
motion for summary judgment is reviewable following
the entering of a final judgment by the court so long as
the review does not require the resolution of substantive
issues that were not addressed by the trial court. Aetna
Casualty & Surety Co. v. Jones, 220 Conn. 285, 295
n.12, 596 A.2d 414 (1991); see also Levine v. Advest,
Inc., 244 Conn. 732, 756, 714 A.2d 649 (1998) (‘‘a party
may obtain review of a trial court’s ruling denying sum-
mary judgment in the context of an appeal from a subse-
quent final judgment’’).
  When the court denied the defendants’ motion for
summary judgment, it stated only that ‘‘there are sub-
stantial issues of material fact as to when the statute
of limitations began to run.’’ The court did not file a
memorandum of decision, and the defendants did not
provide a transcript of any oral decision or request an
articulation from the court’s order. However, because
our review ‘‘is de novo, the precise legal analysis under-
taken by the trial court is not essential to the reviewing
court’s consideration of the issue on appeal.’’ Commu-
nity Action for Greater Middlesex County, Inc. v.
American Alliance Ins. Co., 254 Conn. 387, 396, 757
A.2d 1074 (2000). We therefore look to the record that
was before the court on the defendants’ motion for
summary judgment.
  The defendants claim that the court erred in denying
their motion for summary judgment because there is
no genuine issue as to when the statute of limitations
began to run. They argue that it began to run on May
19, 2003, the closing date, or at the latest, July 16, 2003,
the building permit date. They come to this conclusion
by first arguing that the commission approved their
application to fill in their man-made pond and, after
such work was completed, they were issued a ‘‘Certifi-
cate of Occupancy and Zoning Compliance.’’ The defen-
dants thus claim that their actions could not have
constituted a violation of the town wetlands regula-
tions.1 The defendants further claim that they ‘‘were
not aware of any regulatory issues or alleged wetlands
or [commission] violations . . . that arose during
[their] ownership of the property,’’ and therefore did
not conceal anything from the plaintiff. Moreover, they
contend that the commission’s July 16, 2003 letter to
the plaintiff outlining the requirements that must be
completed prior to a pool installation would have given
her notice of any wetlands violations, and, therefore,
it was at that time that the plaintiff had sufficient infor-
mation to raise a claim concerning the property.
Because the plaintiff did not bring an action within
three years of either date, the defendants contend that
her action is barred by the three year statute of limita-
tions set forth in § 52-577.
   The plaintiff, in contrast, argues that she was not
aware that the defendants violated the wetlands regula-
tions by wrongfully filling in the wetlands area until
she received the violation letter dated November 22,
2006. She also claims that because the defendants fraud-
ulently misrepresented that their property conformed
to all local regulations pertaining to a potential pool in
the backyard, the statute of limitations was tolled until
that November, 2006 date. Accordingly, the plaintiff
contends that the court was correct in concluding that
a substantial issue of material fact existed as to when
the statute of limitations began to run.
   The plaintiff’s misrepresentation and fraud counts are
subject to § 52-577, which provides: ‘‘No action founded
upon a tort shall be brought but within three years from
the date of the act or omission complained of.’’ ‘‘Section
52-577 is a statute of repose that sets a fixed limit after
which the tortfeasor will not be held liable . . . .’’
(Internal quotation marks omitted.) Pagan v. Gonzalez,
113 Conn. App. 135, 139, 965 A.2d 582 (2009). ‘‘The three
year limitation period of § 52-577, therefore, begins with
the date of the act or omission complained of, not the
date when the plaintiff first discovers an injury. . . .
The relevant date of the act or omission complained
of, as that phrase is used in § 52-577, is the date when
the negligent conduct of the defendant occurs and not
the date when the plaintiffs first sustain damage. . . .
Ignorance of his rights on the part of the person against
whom the statute has begun to run, will not suspend
its operation.’’ (Citations omitted; internal quotation
marks omitted.) Piteo v. Gottier, 112 Conn. App. 441,
445–46, 963 A.2d 83 (2009). ‘‘When conducting an analy-
sis under § 52-577, the only facts material to the trial
court’s decision on a motion for summary judgment
are the date of the wrongful conduct alleged in the
complaint and the date the action was filed.’’ (Internal
quotation marks omitted.) Pagan v. Gonzalez, supra,
139.
  In adhering to the language set forth in § 52-577, we
look to the date of the wrongful conduct alleged in the
complaint and the date the action was filed. The plaintiff
closed on the property on May 19, 2003, which is the
latest date the alleged wetlands violations could have
occurred. The plaintiff filed her complaint on November
3, 2007. She was required, however, to file her complaint
by May 19, 2006. Because she failed to do so, her fraud
and misrepresentation claims are barred by the three
year statute of limitations set forth in § 52-577. We there-
fore conclude that the court erred in denying the defen-
dants’ motion for summary judgment as to the
misrepresentation and fraud counts.
   The plaintiff also alleged, however, that the defen-
dants concealed the wetlands violations. General Stat-
utes § 52-595 governs fraudulent concealment actions.
It provides: ‘‘If any person, liable to an action by
another, fraudulently conceals from him the existence
of the cause of such action, such cause of action shall
be deemed to accrue against such person so liable there-
for at the time when the person entitled to sue thereon
first discovers its existence.’’ To prove fraudulent con-
cealment, the plaintiff must show that the defendants:
‘‘(1) had actual awareness, rather than imputed knowl-
edge, of the facts necessary to establish the [plaintiff’s]
cause of action; (2) intentionally concealed these facts
from the [plaintiff]; and (3) concealed the facts for the
purpose of obtaining delay on the [plaintiff’s] part in
filing a complaint on [the plaintiff’s] cause of action.’’
Falls Church Group, Ltd. v. Tyler, Cooper & Alcorn,
LLP, 281 Conn. 84, 105, 912 A.2d 1019 (2007).
   ‘‘Although the party seeking summary judgment has
the burden of showing the nonexistence of any material
fact . . . a party opposing summary judgment must
substantiate its adverse claim by showing that there is
a genuine issue of material fact together with the evi-
dence disclosing the existence of such an issue. . . .
The party opposing summary judgment must present a
factual predicate for [the party’s] argument to raise a
genuine issue of fact.’’ (Citation omitted; internal quota-
tion marks omitted.) Flannery v. Singer Asset Finance
Co., LLC, 128 Conn. App. 507, 517, 17 A.3d 509, cert.
granted in part on other grounds, 302 Conn. 902, 23
A.3d 1242 (2011). The court, however, must view the
evidence in the light most favorable to the nonmoving
party. See Southwick at Milford Condominium Assn.,
Inc. v. 523 Wheelers Farm Road, Milford, LLC, supra,
294 Conn. 318.
   In the present case, the plaintiff alleged the necessary
facts to support the court’s decision to deny the defen-
dants’ motion for summary judgment as to the count of
fraudulent concealment. In her complaint, the plaintiff
alleged that ‘‘[t]he defendants knew that all the alter-
ations they made to the property were outside the scope
of the approved [commission] plans and therefore in
violation of the [commission] regulations. . . . The
defendants advertised the property as having a ‘private
level yard with approved pool site’ to entice buyers into
purchasing the property. . . . In July, 2003, the plaintiff
had an inground pool installed in reliance upon the
representations made by the defendant that the prop-
erty was suitable for installation of a pool in the back-
yard.’’ In her affidavit opposing the defendants’ motion
for summary judgment, the plaintiff stated: ‘‘I was
unaware that the wooded wetlands area referenced in
the correspondence from the town dated July 7, 2003,
was in fact referring to what was now the existing
backyard area, which in fact had been filled by the
[defendants] in 2001.’’ She further stated that ‘‘It was
my belief that the yard had always been private and
level, as represented in the [defendants’] marketing and
advertising of the sale of the property, which stated the
property had a ‘private level yard with approved pool
site.’ . . . I was unaware that the defendants had pre-
viously altered the property by removing a vast amount
of trees, bushes and shrubs and that they completely
filled in an existing pond (wetlands), placed sod, and
created an expansive backyard area. . . . It was my
impression that I was installing a pool in a backyard
area, not an area that was improperly filled wetlands.
. . . I was induced into believing that the approved
pool could have been placed anywhere on the ‘private
level yard with approved pool site’ as long as the pool
was not placed in the wooded wetlands area.’’ The plain-
tiff then filed the aforementioned action against the
defendants on November 3, 2007, less than one year
after she received the November 22, 2006 violation
letter.
   On the basis of the foregoing, we conclude that there
is a genuine issue of material fact as to when the applica-
ble statute of limitations began to run as to the fraudu-
lent concealment count. Accordingly, we conclude that
the court did not err in denying the defendants’ motion
for summary judgment with respect to that count.
                            II
   The defendants next claim that the court, Hon. Kevin
Tierney, judge trial referee, erred in granting the plain-
tiff’s motion to enforce a settlement agreement purport-
edly reached between the parties. We agree.
   The following additional facts are relevant to this
claim. The parties appeared for a pretrial conference
in chambers before the court, Tobin, J., on August 31,
2011. Neither the plaintiff nor the defendants were in
attendance. At a subsequent hearing before the court,
Mintz, J.,2 both parties interpreted the settlement dis-
cussions. According to the defendants’ counsel, ‘‘Judge
Tobin reached a number [for settlement of the dispute]
that he picked. . . . We left with an understanding that
I would talk to my clients about a schedule for payment
of that number. When I did that the other side wanted
a tighter payment schedule and then wanted a stipula-
tion on the record and then wanted a judgment on the
record, neither of which my client[s] had ever discussed
or agreed to. . . . [S]o we don’t have a settlement.’’
The plaintiff’s counsel, in contrast, argued: ‘‘We came to
an agreed number per Judge Tobin’s recommendation.
Everybody agreed and I spent the time talking my client
to settlement. She agreed to that. The payment arrange-
ment was proposed. Judge Tobin made some recom-
mendations regarding the payment arrangement and
then it was almost as if the communication did not
flow. We needed to set up a payment arrangement. I
requested . . . that it be more along the lines of Judge
Tobin’s recommendation because I felt that there were
going to be some issues with receiving payment over
a certain six month period of time. . . . But the number
was always agreed to. . . . The payment arrangement
is what’s outstanding.’’3
   Although the parties agree that settlement discus-
sions ensued after the conference with Judge Tobin,
they disagree as to whether a settlement was reached.
We therefore set forth the relevant communications
between the parties. On August 31, 2011, the plaintiff’s
counsel contacted the defendants’ counsel through
e-mail and stated: ‘‘I have spoken with my client and if
your clients can make the full payment within the
[thirty] days that would be acceptable. Otherwise per-
haps they can make half now (within the week) and
then the other half within the thirty days (October 1,
2011). We can then withdraw upon the second payment
and provide full releases to both defendants.’’ The
defendants’ counsel replied on September 7, 2011, stat-
ing: ‘‘When we were in court, the [defendants] offered
to pay $15,000 over six months. Your client rejected
that offer, and you conveyed that she wants payment
in a much shorter time frame. I have discussed this
with the [defendants]. They are not willing to make
any settlement payment other than $15,000, to be paid
within six months.’’ The plaintiff’s counsel thereafter
responded: ‘‘Judge Tobin recommended a payment
plan. That is what we would request your clients comply
with. They have also set a withdrawal date based upon
payments being made, and your representations to
Judge Tobin. . . . If [the defendants] want payment
over a six month period, then I am asking for a judgment
to enter, with interest accruing until its paid in full.’’
On October 19, 2011, the defendants’ counsel e-mailed
the plaintiff’s counsel and stated: ‘‘As a result of the
delay in your client’s response and her counteroffer of
an initial payment of $5,000 to $7,500, the [defendants]
are no longer willing to pay $15,000 to settle. They
will pay $5,000. This is their final offer.’’ The plaintiff’s
counsel replied: ‘‘What is your offer because I must
have missed it somewhere. I saw $15,000.00, which we
agreed to, but you wanted payment over six months
two months ago.’’ The plaintiff thereafter filed a motion
to enforce the purported settlement agreement, namely,
requiring the defendants to pay the plaintiff $15,000,
which the court granted.
   In his April 24, 2012 memorandum of decision, Judge
Tierney found the following: ‘‘Based upon a review of
all the letters and e-mails, the court finds that the parties
settled the case on August 31, 2011, for the sum of
$15,000. The exact date of payment was not agreed
upon by the parties. During the post-August 31, 2011
e-mail and letter exchange the plaintiff was willing to
accept a portion of the money now and a portion over
a period of time. The defendants would pay the $15,000
in six months. The parties did not agree as to the exact
date of payment. . . . In this case, the defendants were
willing to pay the $15,000 six months from August 31,
2011. The ‘Motion to Enforce Settlement Agreement’
was argued on January 20, 2012. The plaintiff had not
received any of the $15,000 as of January 20, 2012,
although she had expectations of receiving it on August
31, 2011, or shortly thereafter. The defendants’ Septem-
ber 7, 2011 proposal of a $15,000 payment in six months
would run from approximately September 7, 2011, and
the six months payment date would then be on or about
March 7, 2012. If this court enters an order enforcing
the settlement agreement, the plaintiff will have
obtained the $15,000 in the fashion that she wanted,
immediate payment now. The defendant[s] . . . also
will have [rendered] the payment of the $15,000 in the
fashion that they wanted, six months from September
7, 2011. Under those circumstances, the court finds
that the disagreement concerning the date of payment
was incidental.’’
   The issue on appeal is whether the communications
between the parties constituted an enforceable settle-
ment agreement. ‘‘A trial court has the inherent power
to enforce summarily a settlement agreement as a mat-
ter of law when the terms of the agreement are clear
and unambiguous. . . . Because the defendant[s]
[challenge] the trial court’s legal conclusion that the
agreement was summarily enforceable, we must deter-
mine whether that conclusion is legally and logically
correct and whether [it finds] support in the facts set
out in the memorandum of decision. . . . In addition,
to the extent that the defendant[s’] claim implicates the
court’s factual findings, our review is limited to deciding
whether such findings were clearly erroneous. . . . A
finding of fact is clearly erroneous when there is no
evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.
. . . In making this determination, every reasonable
presumption must be given in favor of the trial court’s
ruling.’’ (Citations omitted; internal quotation marks
omitted.) Hogan v. Lagosz, 124 Conn. App. 602, 613, 6
A.3d 112 (2010), cert. denied, 299 Conn. 923, 11 A.3d
151 (2011).
  The defendants argue that the e-mail correspon-
dences reveal the disagreement between the parties as
to the payment amount and the payment plan. They
therefore conclude that the court erred in enforcing the
settlement agreement. The plaintiff, in contrast, con-
tends that the court properly enforced the settlement
agreement because the parties agreed to a payment
amount. She argues, as the court found, that the pay-
ment plan was incidental to the agreement. We do not
agree with the court, or the plaintiff, that the parties
had an understanding that constituted an enforceable
agreement. We therefore conclude that there was no
basis for the court to grant the plaintiff’s motion to
enforce the settlement agreement.
  ‘‘A settlement agreement is a contract among the
parties.’’ (Internal quotation marks omitted.) Amica
Mutual Ins. Co. v. Welch Enterprises, Inc., 114 Conn.
App. 290, 294, 970 A.2d 730 (2009). ‘‘A contract is not
made so long as, in the contemplation of the parties,
something remains to be done to establish the contrac-
tual relation. The law does not . . . regard an arrange-
ment as completed which the parties regard as
incomplete. . . . In construing the agreement . . .
the decisive question is the intent of the parties as
expressed. . . . The intention is to be determined from
the language used, the circumstances, the motives of
the parties and the purposes which they sought to
accomplish.’’ (Internal quotation marks omitted.) Mas-
sey v. Branford, 118 Conn. App. 491, 498, 985 A.2d 335
(2009), cert. denied, 295 Conn. 913, 990 A.2d 345 (2010).
   In Audubon Parking Associates Ltd. Partnership v.
Barclay & Stubbs, Inc., 225 Conn. 804, 812, 626 A.2d
729 (1993), our Supreme Court held that ‘‘a trial court
may summarily enforce a settlement agreement within
the framework of the original lawsuit as a matter of
law when the parties do not dispute the terms of the
agreement.’’ Although Judge Tierney found that ‘‘there
was an unambiguous and clear settlement agreement
to resolve the litigation for $15,000’’ and that ‘‘the date
of payment was incidental,’’ our review of the record
leads us to the opposite conclusion. The plaintiff argues
that the parties agreed in discussions with Judge Tobin
that $15,000 was an appropriate amount to settle the
litigation, and that the only thing left to be agreed upon
was the payment plan. The parties’ counsel4 did not
subsequently represent on the record that the parties
agreed to a payment amount. We therefore cannot con-
clude that a settlement as to a payment amount, without
a corresponding payment plan, was made at the pre-
trial conference.5
  Moreover, our review of the parties’ settlement dis-
cussions after the pretrial conference reveals that the
parties were attempting to agree on two necessary parts
of the settlement: (1) the payment amount and (2) the
time within which the payment would be made. When
the defendants offered the plaintiff $15,000 to settle the
case, they made clear that it was contingent on the
payment being made over a six month period. The plain-
tiff rejected the defendants’ offer because she wanted
a shorter payment plan. The parties were thereafter
unable to agree on both a payment amount and a pay-
ment plan. Because the parties openly disputed the
combination of these two terms, a settlement
agreement was not reached. ‘‘The law does not . . .
regard an arrangement as completed which the parties
regard as incomplete.’’ (Internal quotation marks omit-
ted.) Massey v. Branford, supra, 118 Conn. App. 498.
  The defendants did not clearly and unambiguously
agree to settle the litigation for $15,000 absent a six
month payment plan. We therefore conclude that there
was no basis for the court to grant the plaintiff’s motion
to enforce the settlement agreement.
  The judgment is reversed as to the denial of the defen-
dants’ motion for summary judgment on the counts of
misrepresentation and fraud and the case is remanded
with direction to grant the motion on those counts; the
judgment is affirmed as to the denial of the defendants’
motion for summary judgment on the count of fraudu-
lent concealment and the case is remanded for further
proceedings on that count consistent with this opinion;
the judgment is reversed with respect to the granting
of the plaintiff’s motion to enforce the settlement
agreement and the case is remanded with direction to
deny that motion.
      In this opinion the other judges concurred.
  1
     The defendants state that they did not alter the property after receiving
the ‘‘Certificate of Occupancy and Zoning Compliance.’’
   2
     The hearing before Judge Mintz was on the plaintiff’s motion for a
continuance of the due date of the withdrawal of the action. The plaintiff
argued to the court that ‘‘[o]pposing counsel has not provided payment
arrangements although the settlement amount is grieved by the party.’’ Judge
Mintz then allowed the parties briefly to explain what occurred during the
pretrial conference and subsequent settlement discussions.
   3
     Judge Mintz, presiding over the November 11, 2011 hearing, responded:
‘‘[Y]ou don’t have a settlement. . . . You may have agreed upon a number,
but if you can’t agree on the payment terms, you don’t have a settlement.
I can’t enforce a settlement where there’s no meeting of the minds on the
entire settlement.’’
   4
     Only the parties’ counsel, and not the parties, were present at the pre-
trial conference.
   5
     This case is therefore distinguishable from Audubon Parking Associates
Ltd. Partnership, in which the parties represented on the record, in open
court, that they had agreed to settle the entire matter.